DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 13/406,288 in response to Applicant’s Request for Continued Examination (RCE) filed on June 29, 2022.

3.	Claims 1-39 are pending in the application and have been examined on the merits discussed below.

Response to Amendment

4.	In the response filed June 29, 2022, Applicant amended claim 35, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's arguments are hereby acknowledged. The arguments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

6.	In the PTAB decision mailed on February 12, 2021, the rejection of claims 1-38 under 35
U.S.C. § 101 was affirmed, and the rejection of claims 1-38 under 35 U.S.C. § 103 was reversed.

7.	The rejection of claims 1-38 under 35 U.S.C. 103 was previously withdrawn in view of the Board Decision, dated February 12, 2021 [See Office Action, dated 05/21/2021].

Response to Arguments

8.	Applicant's arguments filed June 29, 2022, have been fully considered.

9.	Applicant submits “that claim 1 recites an improvement to computer technology and, therefore, is not directed to an abstract idea. The Federal Circuit considered a similar user interface claim in Core Wireless. See Core Wireless Licensing SARL y. LG Electronics, 880 F.3d 1356,1359-1360 (Fed. Cir. 2018). The Federal Circuit held that the Core Wireless claims were not directed to an abstract idea because they recited “a particular manner of summarizing and presenting information in electronic devices.” See Core Wireless, 880 F.3d at 1363. The court noted that the recited claims of Core Wireless improved increased the speed of the user’s navigation and visualization, because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.”. See id. The court held that this was an improvement to the functioning of computers...The claims here are akin to Core Wireless.” [Applicant’s Remarks, 06/29/2022, page 13]

The Examiner respectfully disagrees. With respect to Applicant's comparison to Core Wireless, Examiner points out that the claims in Core Wireless involved to an improved user interface for computing devices, which was not an abstract idea. While the generic idea of summarizing information was known, the claims were directed to a “particular manner of summarizing and presenting information in electronic devices” that improved the efficiency of the electronic device over the prior art. As stated in Core Wireless, the claim recites a computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state. The claims at issue are far different from the claims in Core Wireless. The claims of the present case involve a system for optimizing a portfolio. Exemplary claim 1 recites “estimating a first expected return rate, a first level of risk, and a first correlation coefficient for a first asset, wherein the first asset is one of the plurality of assets and the first correlation coefficient is associated with the degree of interdependence of the first asset; estimating a second expected return rate, a second level of risk, and a second correlation coefficient for a second asset, wherein the second asset is one of the plurality of assets and the second correlation coefficient is associated with the degree of interdependence of the second asset; applying a first non-standard probability distribution function to the first asset to determine a first distribution, wherein the first non-standard probability distribution function includes a first characteristic exponent, a first asymmetry parameter, a first scale parameter, and a first location parameter, wherein the first scale and location parameters are based at least on the first expected return rate level of risk, and correlation coefficient; applying a second non-standard probability distribution function to the second asset to determine a second distribution, wherein the second non-standard probability distribution function includes a second characteristic exponent, a second asymmetry parameter, a second scale parameter, and a second location parameter, wherein the second scale and location parameters are based at least on the second expected return rate level of risk, and correlation coefficient; calculating an efficient frontier based at least on the first and second distributions, the calculation based at least on an optimized asset allocation within the portfolio; and present a graphical representation of the efficient frontier illustrating optimizations of results of the application of the first non-standard probability distribution function to the first asset based on the first scale parameter and first location parameter and results of the application of the second non-standard probability distribution function to the second asset based on the second scale parameter and the second location parameter, the graphical representation including a trend line including an intersection of optimized portfolios including the portfolio after optimization.” Presenting a graphical representation of the efficient frontier illustrating optimizations of results of the application of the first non-standard probability distribution function to the first asset and results of the application of the second non-standard probability distribution function to the second asset, and displaying a trend line does not improve the efficiency of the computer system. Applicant's claims and specification do not identify any specific technological deficiency in the prior art that is resolved by Applicant’s invention. Applicant’s claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computer to estimate a first expected return rate, a first level of risk, and a first correlation coefficient for a first asset; estimate a second expected return rate, a second level of risk, and a second correlation coefficient for a second asset; apply a second non-standard probability distribution function to the second asset; calculate an efficient frontier, and present a graphical representation of the efficient frontier and a trend line, though without yielding any discernible improvement to the device, graphical user interface, or any other technological elements or technical field. The claims of the instant application are not directed to an improved user interface for computing devices, as the claims in Core Wireless recite. Accordingly, this argument is found unpersuasive. 

10.	Applicant submits “the Office provides no information that the limitation of a trend line to intersect portfolios wherein a non-standard probability distribution function has been applied to assets with characteristic exponents, asymmetry parameters, scale parameters, and location parameters (as recited in Claim 1), or a trend line to intersect portfolios wherein non-standard probability distribution functions with infinite variance were applied to an asset with a constrained allocation (as recited in Claim 35) was known.” [Applicant’s Remarks, 06/29/2022, pages 14-15]

Next, Applicant submits that “Office provides no information that the limitation of a trend line to intersect portfolios wherein a non-standard probability distribution function has been applied to assets with characteristic exponents, asymmetry parameters, scale parameters, and location parameters (as recited in Claim 1), or a trend line to intersect portfolios wherein non-standard probability distribution functions with infinite variance were applied to an asset with a constrained allocation (as recited in Claim 35) was known” and suggests that evidence is required to address these limitations [Remarks at pages 14-15].
In response, the Examiner emphasizes that the limitations of “applying a second non-standard probability distribution function to the second asset to determine a second distribution, wherein the second non-standard probability distribution function includes a second characteristic exponent, a second asymmetry parameter, a second scale parameter, and a second location parameter, wherein the second scale and location parameters are based at least on the second expected return rate level of risk, and correlation coefficient” (as recited in claim 1),  and “formulate a first non-standard probability distribution with infinite variance characterizing a first asset associated with the first asset data set; receive a second virtual asset with an unconstrained allocation, a second expected return, a second level of risk, and a correlation coefficient associated with the first asset; formulate a non-standard probability distribution with infinite variance characterizing a second asset associated with the second asset data set” recite activities that can be reasonably considered as Mathematical Concepts, and therefore falls within the scope of the abstract idea itself, as discussed in the §101 rejection. Therefore, Applicant’s suggestion that evidence showing that the “applying” and “formulate” steps is well-understood, routine, and conventional is misplaced because this limitation is part of the abstract idea itself and need not be re-addressed under Step 2B.

11.	Applicant submits “that the claims are directed to a practical application of the purported abstract idea and, therefore, is not directed to the abstract idea itself.” [Applicant’s Remarks, 06/29/2022, page 15]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “the claims are directed to a practical application of the purported abstract idea and, therefore, is not directed to the abstract idea itself.” The additional elements in exemplary claim 1 are directed to: a processing system which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions. Furthermore, it is noted that the claims are silent regarding any presence of a graphical user interface or display.
Moreover, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a graphical representation including a trend line, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining an efficient frontier, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., processing device), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.
	Lastly, in response to Applicant’s statement “that the recited user interface, includes a novel way for the user to receive information from and instruct the computing device to perform selected operations related to the recited claims” [Remarks at page 15], the Examiner notes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the invention as a whole, or any particular limitation, is deemed novel over the prior art. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Accordingly, the absence of a prior art rejection (under §103 ) does not control the outcome of the subject matter eligibility inquiry. For the reasons above, this argument is found unpersuasive.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above.

Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

15.	The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the non-transitory machine-readable medium (claims 1-10, 21-22, 25-28, 33, 39), system (claims 11-20, 23-24, 29-32, and 34), and  a non-transitory machine-readable medium (claims 35-38) are each directed to at least one potentially eligible category of subject matter (machine, and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG by reciting steps that fall under the “Mathematical Concepts,” such as mathematical relationships, formulas, and calculations. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
estimating a first expected return rate, a first level of risk, and a first correlation coefficient for a first asset, wherein the first asset is one of the plurality of assets and the first correlation coefficient is associated with the degree of interdependence of the first asset (The “estimating” step recites mathematical concepts, relationships, formulas or equations, or calculations); and; 
estimating a second expected return rate, a second level of risk, and a second correlation coefficient for a second asset, wherein the second asset is one of the plurality of assets and the second correlation coefficient is associated with the degree of interdependence of the second asset (The “estimating” step recites mathematical concepts, relationships, formulas or equations, or calculations); 
applying a first non-standard probability distribution function to the first asset to determine a first distribution, wherein the first non-standard probability distribution function includes a first characteristic exponent, a first asymmetry parameter, a first scale parameter, and a first location parameter, wherein the first scale and location parameters are based at least on the first expected return rate level of risk, and correlation coefficient (This step recites mathematical concepts, relationships, formulas or equations, or calculations); and
applying a second non-standard probability distribution function to the second asset to determine a second distribution, wherein the second non-standard probability distribution function includes a second characteristic exponent, a second asymmetry parameter, a second scale parameter, and a second location parameter, wherein the second scale and location parameters are based at least on the second expected return rate level of risk, and correlation coefficient (This step recites mathematical concepts, relationships, formulas or equations, or calculations); 
calculating an efficient frontier based at least on the first and second distributions, the calculation based at least on an optimized asset allocation within the portfolio (This step is performable as mathematical relationships, formulas, equations, and /or calculations); and 
present a graphical representation of the efficient frontier illustrating optimizations of results of the application of the first non-standard probability distribution function to the first asset based on the first scale parameter and first location parameter and results of the application of the second non-standard probability distribution function to the second asset based on the second scale parameter and the second location parameter, the graphical representation including a trend line including an intersection of optimized portfolios including the portfolio after optimization (The “present” step is best understood to be merely a visualization of the optimized portfolios in a data plot (See Spec. at paragraph 0052: “The multiple optimized portfolios available to the user may be generally plotted according to the performance characteristics of interest to the user. A trend line connecting the optimized portfolios may be referred to as a "frontier."”) capable of being drawn using pen and paper as “displayed” data results/“output” by the user as part of mathematical evaluations and analyses).
With respect to independent claim 35, the limitations reciting the abstract idea are indicated in bold below:
evaluate a plurality of non-indexed asset data sets into a plurality of consolidated portfolios, wherein each virtual portfolio includes an improved allocation to assets (This step recites mathematical concepts, relationships, formulas or equations, or calculations);  
receive a first asset data set with a constrained allocation, a first expected return, and a first level of risk (This step recites mathematical concepts, relationships, formulas or equations, or calculations);
formulate a first non-standard probability distribution with infinite variance characterizing a first asset associated with the first asset data set (This step is performable as mathematical relationships, formulas, equations, and /or calculations); 
receive a second virtual asset with an unconstrained allocation, a second expected return, a second level of risk, and a correlation coefficient associated with the first asset (This step involves mathematical processes); 
formulate a non-standard probability distribution with infinite variance characterizing a second asset associated with the second asset data set (This step is performable as mathematical relationships, formulas, equations, and /or calculations); 
-find an efficient frontier of a portfolio with finite variance, the portfolio including the first asset, the frontier based on the non-standard probability distributions of the first and second virtual assets (The “find” step is performable as mathematical relationships, formulas, equations, and /or calculations); and 
present a graphical representation of the efficient frontier with finite variance illustrating results of the non-standard probability distributions of the constrained and unconstrained allocations of the first and second first and second assets, the graphical representation including a trend line including an intersection of portfolios (The “present” step is best understood to be merely a visualization of the optimized portfolios in a data plot (See Spec. at paragraph 0052: “The multiple optimized portfolios available to the user may be generally plotted according to the performance characteristics of interest to the user. A trend line connecting the optimized portfolios may be referred to as a "frontier."”) capable of being drawn using pen and paper as “displayed” data results/“output” by the user as part of mathematical evaluations and analyses).
Because the above-noted limitations recite steps falling within the Mathematical Concepts abstract idea grouping of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claim 11 recites similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea(s) as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements recite: a processing system (claim 1), a non-transitory memory, a processor, an electronic asset analysis engine, an electronic optimization engine, and a data analyzer (claim 11), and a processor (claim 35). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements recite: a processing system (claim 1), a non-transitory memory, a processor, an electronic asset analysis engine, an electronic optimization engine, and a data analyzer (claim 11), and a processor (claim 35). These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph [0041]: e.g., “Also for the purposes of this disclosure, an electronic device may include any device, subdevice, or combination of devices and/or subdevices capable of storing, processing, sending, receiving, using, or handling data stored in digital form, including data stored on computer-readable media. Computer-readable media may include any device, subdevice, or combination of devices and/or subdevices configured to store digital data, including without limitation hard disk drives, flash memory, read only memory, random access memory, optical memory, solid state memory, or any other type of removable and/or fixed media used to store digital data. As an illustrative example, an electronic device may be a desktop computer, laptop computer, personal digital assistant, cellular telephone, server, server cluster, etc.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10, 12-34, and 36-39 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea. For example, claims 2-6, 12-14, and 36-37 recite steps for presenting the efficient frontier for election from one or more optimized portfolios, the one or more optimized portfolios based at least on an optimization of one or more performance characteristics associated with the portfolio; wherein calculating the efficient frontier comprises calculating a plurality of weights to be assigned to the plurality of assets; wherein applying the first non-standard probability distribution function comprises: calculating an infinitely divisible probability of asset return variance associated with the first asset; establishing the first asset's risk as a non-standard probability distribution function to generate a first set of asset return values; calculating an inverse of the non-standard probability distribution function; converting the non-standard probability distribution function into a density mapping; resampling the first set of asset return values to generate a second set of asset return values; calculating a covariance function between the first and second sets of asset return values; wherein applying the first non-standard probability distribution function comprises penalizing a sampled value of the first distribution according to a drop value; wherein the first and second non-standard probability distribution functions are the same; present the efficient frontier for election from one or more optimized portfolios, the one or more optimized portfolios based at least on an optimization of one or more performance characteristics associated with the computerized portfolio; calculate the efficient frontier by calculating a plurality of weights to be assigned to the plurality of assets; apply the first non-standard probability distribution function by: calculating an infinitely divisible probability of asset return variance associated with the first asset; establishing the first asset's risk as a non-standard probability distribution function to generate a first set of asset return values; calculating an inverse of the non-standard probability distribution function; converting the non-standard probability distribution function into a density mapping; resampling the first set of asset return values to generate a second set of asset return values; calculating a covariance function between the first and second sets of asset return values; calculate the efficient frontier by calculating a plurality of weights to be assigned to the assets; wherein formulating the non-standard probability distribution comprises: formulating an infinitely divisible probability distribution having a characteristic exponent parameterized between one and two exclusive; using a non-standard probability distribution function to generate a first set of asset return values; calculating an inverse of the non-standard probability distribution function; converting the inverse of the non-standard probability distribution into a density mapping having finite return values; resampling the first set of asset return values to generate a second set of asset return values; and updating a covariance function between the first and second set of asset return values; wherein applying the first non-standard probability distribution comprises penalizing a sampled value of the first non-standard probability distribution according to a drop value; wherein the drop value may apply user-specified confidence conditions to risk factors, which similar to base claims 1/11/35, fall under the same “Mathematical Concepts” abstract idea grouping by describing mathematical concepts, relationships, formulas or equations, or calculations. The other dependent claims have been evaluated as well, but similar to claims 2-6, 12-14, and 36-39, these claims also recite details of the abstract ideas themselves accompanied by, at most, generic computer implementation (e.g., processor in claims 12-14), which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself. See MPEP 2106.05(f),(h). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. The additional elements recited in the dependent claims include code, and an electronic report generation engine which invoke instructions/software to execute the corresponding activity with a generic computer, and therefore is not enough to integrate the abstract idea into a practical application or add significantly more.  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable Subject Matter

16.	Claims 1-39 were previously indicated as allowable over prior art [See Office Action, dated 05/21/2021]. However, claims 1-39 are not allowable because they remain rejected under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A.	Chigirinskiy et al., Pub. No.: US 2008/0183638 A1 – describes a method and 			system for multiple portfolio optimization.
	B.	Partovi, M. Hossein, and Michael Caputo. "Principal portfolios: Recasting the			efficient frontier." Economics Bulletin 7.3 (2004): 1-10 – describes a method of 			analyzing the efficient portfolio problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683